J-S73028-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 JAYSON MELENDEZ-BONILLA                  :
                                          :
                    Appellant             :   No. 1304 MDA 2019

             Appeal from the PCRA Order Entered July 17, 2019
     In the Court of Common Pleas of Berks County Criminal Division at
                      No(s): CP-06-CR-0003537-2011


BEFORE: SHOGAN, J., LAZARUS, J., and MUSMANNO, J.

MEMORANDUM BY LAZARUS, J.:                        FILED JANUARY 15, 2020

      Jayson Melendez-Bonilla appeals pro se from the trial court’s order

dismissing, as untimely, his second petition filed pursuant to the Post-

Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9514-9546. We affirm.

      Following a jury trial, Melendez-Bonilla was found guilty of four counts

each of assault of a law enforcement officer, aggravated assault, simple

assault, recklessly endangering another person (REAP), and one count each

of criminal attempt to commit homicide, possession of a firearm prohibited,

and firearms not to be carried without a license. The charges arose as a result

of Melendez-Bonilla firing four shots from a .32 caliber revolver at Reading

police officers in June 2011. Melendez-Bonilla was sentenced on February 2,

2012, to an aggregate term of 80 to 160 years’ incarceration. On March 21,

2013, our Court affirmed Melendez-Bonilla’s judgment of sentence.           On
J-S73028-19



November 7, 2013, the Pennsylvania Supreme Court denied Melendez-

Bonilla’s petition for allowance of appeal.

        On January 31, 2014, Melendez-Bonilla filed a pro se PCRA petition.

Counsel     was   appointed       and    filed    a   no-merit      letter     pursuant    to

Commonwealth            v.   Finley,    550   A.2d    213    (Pa.   Super.       1988)    and

Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988). Melendez-Bonilla filed

an amendment and addendum to his petition on May 20, 2015. The court

granted counsel’s petition to withdraw and, on May 29, 2015, denied

Melendez-Bonilla’s PCRA petition. Melendez-Bonilla filed a collateral appeal

and our Court affirmed the dismissal of his petition.                On June 20, 2019,

Melendez-Bonilla filed the instant PCRA petition, his second. On May 22, 2019,

the trial court issued Pa.R.Crim.P. 907 notice of its intent to dismiss Melendez-

Bonilla’s   petition;    Melendez-Bonilla        responded    to    the      notice,   raising

substantially the same issues raised in his petition. On July 16, 2019, the trial

court dismissed the petition. Melendez-Bonilla filed a timely pro se notice of

appeal.

        On appeal, Melendez-Bonilla argues that the trial court improperly

dismissed his PCRA petition where the court “failed to recognize FRAUD ON

THE COURT, which is an issue raised in [his] PCRA [petition] and ([t]he

exceptions to the timeliness requirement), (i), (ii), and (iii).” Appellant’s Brief,

at 6.   Melendez-Bonilla also references the recent 2018 amendment to 42




                                          -2-
J-S73028-19



Pa.C.S. § 9545(b)(2)1 (amended on October 24, 2018, effective in 60 days

(Dec. 24, 2018)), that extended the time for filing a petition raising an

exception from sixty days of the date the claim could have been presented, to

one year.

       Instantly, Melendez-Bonilla’s judgment of sentence became final on

February 7, 2014, when the time expired for him to file a petition for certiorari

with the United States Supreme Court. See 42 Pa.C.S.A. § 9545 (b)(3); Sup.

Ct. R. 13. Thus, he had until February 7, 2015, to file a timely PCRA petition.

Id. at § 9545(b)(1). The instant petition was not filed June 20, 2019, more

than four years later and, thus, is patently untimely. Unless Melendez-Bonilla

can plead and prove a section 9545(b)(1) exception to the PCRA time bar, the

trial court had no jurisdiction to consider his petition. See Commonwealth

v. Williams, 105 A.3d 1234, 1239 (Pa. 2014) (PCRA’s time restrictions are

jurisdictional in nature).

       Despite his legal arguments and reference to section 9545(b)(2)’s

amendment, Melendez-Bonilla cannot be saved from the fact that his petition

was filed untimely and that he has neither pled nor proven an exception to




____________________________________________


1 The amendment applies to claims arising on December 24, 2017, or
thereafter. See Act 2018, Oct. 24, P.L. 894, No. 146, § 3.




                                           -3-
J-S73028-19



the PCRA time bar.2 See 42 Pa.C.S. § 9545(b)(1)(i)-(iii). Thus, we affirm the

trial court’s order dismissing Melendez-Bonilla’s petition as untimely filed.

       Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/15/2020




____________________________________________


2   Melendez-Bonilla’s arguments involve the sufficiency of the evidence,
prosecutorial misconduct, and counsel’s alleged ineffectiveness for failing to
file a motion in limine to strike a police officer’s testimony from trial. None of
these claims would even fall within the ambit of an exception.
Commonwealth v. Robinson, 139 A,3d 178 (Pa. 2016) (under PCRA,
couching post-conviction issues in terms of ineffectiveness of counsel cannot
save untimely filed PCRA petition that does not fall into any exceptions to
PCRA's jurisdictional time bar).



                                           -4-